So Oo 1 DO WN BP WH pO Ee

any nn FW HH KF OG Oo wo AQ NSN WA FF WY NY KF CO

 

FILED

JAN 2 1 2020

‘BT SF COURT
vw CALIFORNIA
DEPUTY

 

 

 

 

   

 

 

VV /
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, Case No. 19-CR-5182-CAB
‘ ORDER AND JUDGMENT
GRANTING UNITED STATES?
HECTOR ANDRES MARTINEZ- MOTION TO DISMISS
GARCIA,
Defendant.

 

 

 

 

UPON THE GOVERNMENT’S MOTION, IT IS HEREBY ORDERED that the
information shall be dismissed against Hector Andres Martinez-Garcia without prejudice.
IT IS FURTHER ORDERED bond is exonerated. Defense Counsel shall prepare

an order to disburse funds or release collateral.

IT IS SO ORDERED.

DATED: January 21, 2020

 

HON. CATHY ANN BENCIVENGO
UNITED STATES DISTRICT JUDGE

 
